Citation Nr: 0301984	
Decision Date: 01/31/03    Archive Date: 02/07/03

DOCKET NO.  96-35 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for prostate cancer for 
accrued benefits purposes.

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran served on active duty from December 1942 to 
September 1945.  The appellant is his widow.

In 1994, the veteran had filed a claim for service connection 
for prostate cancer with metastases, which was still pending 
at the time of his death in July 1995.  The appeal for 
entitlement to service connection for the cause of the 
veteran's death arises from an August 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, denying that claim.  The 
appeal for entitlement to service connection for prostate 
cancer, for purposes of accrued benefits, arises from a 
January 1996 RO decision denying that claim.  

In September 1999, the appellant testified before a member of 
the Board of Veterans' Appeals (hereinafter referred to as 
Board) who has since left the Board.  She was offered, but 
declined, another hearing.  

In December 1999, the Board remanded the case for further 
development.


FINDINGS OF FACT

1.  The veteran died in July 1995 from cardiac arrest due to 
or as a consequence of renal failure, due to or as a 
consequence of cancer of the prostate. 

2.  At the time of the veteran's death, his service-connected 
disability was chronic prostatitis, post suprapubic 
proctectomy with chronic epididymitis and stress 
incontinence, rated 60 percent disabling.

3.  Neither cardiac arrest nor prostate cancer was 
demonstrated in service or manifested to a degree of 10 
percent within a year of separation from service. 

4.  Competent medical evidence establishes that it is 
unlikely that the veteran's prostate cancer is proximately 
due to a service-connected disability, or that service-
connected prostatitis contributed substantially or materially 
to the cause of death.  


CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in or aggravated by 
active service, nor was it caused by or aggravated by a 
service-connected disability, nor may service incurrence be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.310 (2002).

2.  Entitlement to service connection for the cause of the 
veteran's death is not established.  38 U.S.C.A. §§ 1310, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service connection was in effect for chronic prostatitis with 
a 30 percent rating first assigned effective from separation 
from service in September 1945.  The rating was reduced to 20 
percent effective in December 1946, which continued to 1971.  
In 1971, the veteran suffered from multiple genitourinary 
symptoms, including persistent symptoms of prostatitis and 
urethritis, and some blood upon urination.  A bladder tumor 
was discovered and removed via transurethral resection.  
Transitional cell carcinoma of the bladder was diagnosed.  
Obstructive prostatic hyperplasia was also diagnosed, and in 
July 1971 he underwent suprapubic prostatectomy for removal 
of the entire prostate.  Following surgery, the veteran 
suffered increasing difficulties from pain and stress 
incontinence.

In an August 1977 rating decision, the RO granted an 
increased rating for the veteran's service-connected chronic 
prostatitis, characterizing that disorder as chronic 
prostatitis, post suprapubic prostatectomy with chronic 
epididymitis and stress incontinence.  A 60 percent rating 
was assigned effective from June 1976 for that disorder.  The 
RO further noted in that rating decision that transitional 
cell carcinoma of the urinary bladder was not service 
connected.

Subsequent clinical records reveal clinical documentation of 
prostate cancer with metastases in 1993.

According to a June 1994 RO rating decision, service 
connection was in effect for chronic prostatitis, post 
suprapubic proctectomy with chronic epididymitis and stress 
incontinence, rated 60 percent disabling under Diagnostic 
Code 7512-7527.  

In a May 1995 statement, J. P. Gockerman, a private 
physician, noted the veteran's medical history of bladder 
cancer first discovered by cystoscopy in July 1971, with 
transurethral resection of the bladder at that time and 
subsequent multiple bladder irrigation with thiotepa for 
treatment of recurrences of bladder tumors.  The physician 
noted that there had been no recurrences of bladder cancer 
since 1973.  Biopsy of the right lower prostate in August 
1993 revealed atypical prostate glands with marked crushed 
artifact.  A repeat biopsy in September 1993 was noted to 
have shown adenocarcinoma, consistent with Gleason pattern 8.  
Progression of the condition with prostatic enlargement since 
that time was noted.  The physician confirmed a diagnosis of 
metastatic prostate cancer.

A certificate of death reflects that the veteran died at home 
on July 18, 1995, and that he was 78 years of age at the time 
of death.  No autopsy was performed.  The immediate cause of 
death was cardiac arrest due to (or as a consequence of) 
renal failure, due to (or as a consequence of) cancer of the 
prostate.  No other significant condition was listed.  

In October 1996, a VA physician who cared for the veteran for 
a short time prior to death stated, in pertinent part:

[...] I don't believe I can shed a lot of light on 
the relationship between chronic prostatitis early 
in [the veteran's] life and the prostate cancer he 
developed much later.  It is a general principle 
that chronic inflammation is suspected to be a risk 
factor for the development of cancer.  Although, to 
my knowledge this has not been shown conclusively 
in the case of chronic prostatitis leading to 
prostate cancer.

In September 1999, the appellant testified that she did not 
know whether the veteran had any cancer during active service 
and that it was not clear whether in 1971 all or just part of 
the prostate was resected.  She felt that the veteran's 
cancer was related to his service-connected prostatitis.  

In a December 1999 decision and remand, the Board found the 
October 1996 VA medical opinion sufficient to well ground the 
claims, but insufficient to grant service connection for 
prostate cancer and/or service connection for the cause of 
death.  The Board remanded the case and requested that the RO 
search for additional medical records and obtain an expert 
opinion from an oncologist.  

In October 2000, a VA oncologist reviewed the claims files 
and offered an opinion concerning the relationship between 
prostatitis and prostate cancer.  The oncologist noted that a 
prior suprapubic prostatectomy "may or may not have" 
completely removed the prostate gland.  The oncologist 
stated, "The patient's health was adversely chronically 
affected by his prostatitis over the course of years, but his 
death was obviously caused by his more serious medical 
conditions and, relatively speaking, probably not 
significantly affected by his prostatitis in the manner 
asserted in the claim".   

In September 2001, the RO sent a Veterans Claims Assistance 
Act of 2000 (VCAA) development letter to the appellant.  In 
May 2002, the RO issued an SSOC supplying the October 2000 VA 
oncology opinion in its entirety.  

At various times during the appeal, the appellant has 
submitted written argument for service connection for 
prostate cancer due to service-connected prostatitis.  

II.  Legal Analysis

The VCAA contains extensive provisions regarding VA's 
obligations to notify claimants of any information and/or 
evidence which might be needed in their claims, and to assist 
claimants in obtaining such evidence, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2002).  VA has published regulations to implement 
many of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  These new regulations, which 
in pertinent part are effective as of the date of enactment 
of the VCAA, interpret and implement the mandates of the 
statute, "and do not provide any rights other than those 
provided by the VCAA."  66 Fed. Reg. 45,629.

The Board finds that the requirements of the VCAA and the 
implementing regulations have been satisfied in this matter.  
Although the appellant is ultimately seeking entitlement to 
DIC benefits and accrued benefits, the preliminary matter is 
whether service connection can be granted for prostate 
cancer.  The RO, in an SOC and SSOCs has set forth the law 
and facts in a fashion that clearly and adequately explained 
the basis of its decision.  The September 2001 letter gave 
notice of what evidence the appellant needed to submit and 
what evidence VA would try to obtain.  The RO has attempted 
to obtain all relevant records that the appellant has 
identified.  Given the circumstances of this matter, the 
Board cannot find any basis under the VCAA to defer appellate 
review.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising her as to the evidence 
needed and in obtaining evidence pertaining to her claims.  
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Board therefore 
finds that any duty imposed by VCAA has been met. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service and for any malignant tumor if it is manifest to a 
degree of 10 percent or more within the first post service 
year.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991 and 
Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

Service connection is also warranted where the evidence shows 
that a chronic disability or disorder has been caused or 
aggravated by an already service-connected disability.  38 
C.F.R. § 3.310 (2002); Allen v. Brown, 7 Vet. App. 439 
(1995).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.312 (2002).

Contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1) (2002).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2) (2002).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. 
§ 3.312(c)(3) (2002).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  See 38 C.F.R. § 3.312(c)(4) (2002). 

In this case, the only favorable medical evidence is the 
October 1996 VA physician's assertion that "it is a general 
principle that" chronic inflammation is a suspected risk 
factor for the development of cancer.  This, the Board 
accepts as competent medical evidence of a general medical 
principle.  However, as the physician noted, this is only a 
general principle.  The Board must still determine whether, 
in this case, it is at least as likely as not that this 
veteran's prostatitis contributed in any way to his prostate 
cancer.  

The RO posed a neutral question to an oncologist on the issue 
of a relationship between prostatitis and prostate cancer.  
In reply, the oncologist felt that the veteran's death was 
"probably not significantly affected by his prostatitis."  
The Board cannot find any factual inaccuracy or other basis 
to lessen the probative value of that opinion.  Thus, 
weighing the two opinions, that is, weighing a "suspected 
risk factor" against a "probably not" nexus opinion, the 
Board finds that the former is weaker than the latter, and 
the evidence is not in relative equipoise.  Since the medical 
issue underlying both claims-the relationship of prostatitis 
to prostate cancer-has been resolved unfavorably, bot the 
claim for service connection for cause of death and the claim 
for accrued benefits must be denied.  Moreover, the 
oncologist's opinion is against a finding that the service-
connected prostatitis had a material influence in the 
veteran's death.

The Board therefore finds that the preponderance of the 
evidence is against the claim and it is therefore denied.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 1991 & Supp. 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  


ORDER

1.  Entitlement to service connection for prostate cancer for 
accrued benefits purposes is denied.

2.  Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

